Citation Nr: 1742307	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  13-10 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a stomach disability.

4.  Entitlement to service connection for a right knee disability.  

5.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).  

6.  Entitlement to an initial compensable disability rating for an old right medial malleolar fracture with posttraumatic arthritis of the tibiotalar articulation (right ankle disability).  






REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Griffin, Counsel


INTRODUCTION

The Veteran had active service from June 1967 to June 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and October 2015 decisions of the Philadelphia, Pennsylvania, Regional Office.  

In May 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) and a transcript of the proceeding is of record.

The issue of entitlement to Vocational Rehabilitation (Chapter 31, Title, U.S.C.) has been raised by an application such benefits received November 23, 2016, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The issues of entitlement to service connection for bilateral hearing loss, a stomach disability, and an acquired psychiatric disorder; and an initial compensable rating for a right ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran sustained in-service acoustic trauma.

2.  Tinnitus has been present since separation.


CONCLUSION OF LAW

The criteria to establish service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability. Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

The Veteran seeks to establish service connection for tinnitus.  Specifically, he maintains that a current tinnitus disability is related to in-service acoustic trauma(s) sustained (e.g., small arms and artillery fire) while serving in the Republic of Vietnam and as part of his military duties.  

The Board finds the Veteran's statements related to in-service noise exposure to be competent and credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  He has provided a generally consistent account of military noise exposure and related symptomatology, which the evidence of record tends to confirm.  Particularly significant are service department records documenting the Veteran's MOS as a basic Field Artilleryman (i.e., FA Basic) other records confirming the Veteran came under enemy fire, which indicate a work environment that largely mirrors that described by the Veteran.  After considering his account of in-service noise exposure and relevant symptomatology, with all other evidence of record, the Board finds the Veteran's lay report to be competent, credible and highly probative.  Thus, in the present circumstance, the Board finds that in-service acoustic trauma resulted in the onset of tinnitus and the disease has been continuously present since the Veteran's separation from service.  

The Board acknowledges that the December 2009 VA audiological examination provided an opinion tending to weigh against the Veteran's claim; however, with respect to the service connection claim for tinnitus the opinion is of little, if any, probative value.  The Board finds that the evidence of record sufficiently establishes that the Veteran experienced tinnitus symptoms in service and continuously since separation but the provided opinion is based on the inaccurate premise that tinnitus symptoms had an onset many years after separation.  As such, the provided opinion is based on an inaccurate factual premise, given there is highly competent and credible evidence to the contrary.  See Coburn v. Nicholson, 19 Vet. App. 427 (2006) (affirming the holding in Reonal v. Brown, 5 Vet. App. 458 (1993), that a medical opinion based on an inaccurate factual premise is of no probative value).  Thus, the December 2009 VA examination opinion is not probative as to the question at hand.  

Although there is no competent medical evidence in support of the claim, tinnitus is an organic disease of the nervous system and there is competent evidence of in-service acoustic trauma.  See Fountain v. McDonald, 27 Vet. App. 258 (2015).  Further, the Veteran provides a competent and credible account of continuity of symptomatology since separation.  See Jandreau, 492 F.3d at 1376-77.  In sum, tinnitus has been present continuously since separation.  See 38 C.F.R. § 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection for tinnitus is warranted.  



ORDER

Service connection for tinnitus is granted.  


REMAND

The Veteran seeks service connection for a stomach disability, maintaining the disability is related to gastrointestinal symptoms and treatments he received in service.  The Veteran also provides a competent account experiencing the onset of gastrointestinal symptomatology in service, and the medical evidence of record suggests he may have a currently diagnosed stomach disability.  On these facts, VA has a duty to provide the Veteran an appropriate examination related to his stomach disability claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  On remand, he must be provided an appropriate VA examination.

The December 2009 VA audiological examination report does not presently provide sufficient information to evaluate properly the Veteran's service connection claim for bilateral hearing loss.  Significantly, the examination opinion does not adequately consider and address the documented shifts in audiological acuity documented at the time of his October 1966 enlistment audiological examination and his May 1968 separation examination.  Further, the examiner relies largely, if not entirely, on medical evidence or the lack thereof without adequately considering and addressing all competent evidence of record, including lay statements in support of the claim.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Thus, the Board must remand the appeal to obtain and adequate examination and opinion in connection with the Veteran's service connection claim for bilateral hearing loss.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The December 2011 VA knee examination opinion does not presently provide sufficient information to evaluate properly the Veteran's service connection claim for a right knee disability.  Significantly, the provided opinion only addresses the claim on a secondary basis but does not sufficiently consider and address the Veteran's competent account of sustaining in-service trauma to the whole of his right leg, including the right knee.  See Davidson; Layno.  Further, the examination opinion is limited to a secondary theory of entitlement and does not address a direct theory of entitlement.  The Board must consider all reasonably raised theories of entitlement, service connection for the claimed disability may be established on a direct basis, and to the extent the December 2011 examination report fails to address this theory of entitlement.  Thus, the Board is without discretion and must remand the appeal to supplement the provided examination report to obtain an opinion as to this possible theory of entitlement.  See Bowling v. Principi, 15 Vet. App. 1, 12(2001) (holding that the Board has a duty, under 38 C.F.R. § 19.9 (a), to remand a case "[i]f further evidence or clarification of the evidence or correction of a procedural defect is essential for a proper appellate decision."). 

The Board has reviewed the Veteran's most recent February 2015 VA right ankle examination findings and concludes the reported findings do not meet the specifications of Correia v. McDonald, 28 Vet. App. 158 (2016).  Significantly, the February 2015 VA examination report does not provide a clear indication of the ankle range of motion findings that were obtained on active versus passive motion nor range of motion findings in weight-bearing and nonweight-bearing.  Id.  Given this, the Board is not satisfied that the examination findings are adequate for a contemporaneous rating and further examination is necessary under 38 C.F.R. § 3.159(c)(4) (2016).  

The record suggests the Veteran receives regular VA hearing loss, stomach, right knee, and right ankle treatment, but records dated since February 2015 have not been associated with the claims folder.  Additionally, while not definitive, the record suggests that the Veteran may also receive private treatment for the aforementioned disabilities, but the record does not reflect an adequate attempt to obtain relevant and reasonably identified private treatment records since December 2015.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159(c) (2016).  On remand, attempts to obtain these records must be undertaken.

In October 2015, the RO denied the initial Veteran service connection for an acquired psychiatric disorder, including PTSD.  The Veteran filed a November 2015 VA Notice of Disagreement Form (NOD) with respect to the determination.  The RO has yet to issue has yet to issue an appropriate Statement of the Case (SOC) in response to the NOD.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, the Board has no discretion and is obligated to remand the matter for the issuance of an appropriate SOC.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to identify all sources of private hearing loss, stomach, right knee, and right ankle treatment, hospitalization or evaluation, since December 2015 to the present, including treatments from the private Martin Foot and Ankle facility.  Then, undertake all necessary efforts to obtain any identified private treatment records.  Obtain all outstanding VA hearing loss, stomach, right knee, and right ankle treatment or hospitalization records, dated February 2015 to the present.  Any negative response(s) must be in writing and associated with the claims folder.  All efforts to obtain these records should be documented.  

2.  After the aforementioned development has been completed, schedule the Veteran for an appropriate VA audiology examination to assess the nature, extent, and severity of the hearing loss disability.  The claims file, as well as a complete copy of this remand, must be reviewed in conjunction with this examination.  

The examiner should elicit a full history from the Veteran regarding the onset and progression of his hearing loss.  

As to any diagnosed hearing impairment, the examiner is to provide an opinion as to whether it is at least as likely as not that the condition:

(A) is related to or the result of the Veteran's active service, including conceded in-service acoustic trauma(s).

(B) initially manifested during active service, or within one year of separation from service. 

(C) was caused by any service-connected disability, including but not limited to tinnitus.   

(D) is aggravated by service-connected disabilities, including but not limited to tinnitus.  
 
The examiner should specifically address the documented shift in audiological acuity from enlistment examination to the separation examination and the existence of tinnitus in service.  

In offering this assessment, the examiner should acknowledge and discuss the Veteran's competent and credible reports concerning his in-service noise exposure and the onset of his hearing loss, as well as his service connected tinnitus.  The examiner should address whether hearing loss was present at the time the Veteran experienced tinnitus in service.

The provided examination report must reflect consideration of both the medical and lay evidence of record and set forth a complete rationale for all findings and conclusions.

3.  After receipt of all additional records, schedule the Veteran for an appropriate VA gastrointestinal examination.  The claims file, as well as a complete copy of this remand, must be reviewed in conjunction with this examination.  

The examiner must respond to the following:

The examiner is to diagnose all stomach/gastrointestinal pathology present, if any, specifically diagnosing or ruling out anemia, sliding hiatal hernia, gastroesophageal reflux disease (GERD), and ulcers.  

As to each diagnosed condition, the examiner is to provide an opinion as to whether it is at least as likely as not that the condition:

(A) is related to or the result of the Veteran's active service, including reported in-service symptomatology.

(B) initially manifested during active service, or within one year of separation from service. 

(C) was caused by any service-connected disability or medication taken therefore.   

(D) is aggravated by service-connected disabilities or medication taken therefore.   

The provided examination report must reflect consideration of the medical and lay evidence of record and set for a complete rationale for all findings and conclusions.  All indicated tests or studies must be completed.  The examiner must describe all findings in detail.

4.  After receipt of all additional records, schedule the Veteran for an appropriate VA knee examination.  The claims file, as well as a complete copy of this remand, must be reviewed in conjunction with this examination.  

The examiner must respond to the following:

The examiner is to diagnose all right knee pathology present, if any, specifically diagnosing or ruling out arthritis and a medial meniscus tear.  The examiner also is to state whether any diagnosed pathology is a manifestation of any service connected right lower extremity disability.

As to each diagnosed condition not attributable to another service-connected disability, the examiner is to provide an opinion as to whether it is at least as likely as not that the condition:

(A) is related to or the result of the Veteran's active service, including trauma sustained when a beam rolled over the right lower extremity.

(B) initially manifested during active service, or within one year of separation from service. 

(C) was caused by any service-connected disability.   

(D) is aggravated by service-connected disabilities.   

The provided examination report must reflect consideration of the medical and lay evidence of record and set for a complete rationale for all findings and conclusions.  All indicated tests or studies must be completed.  The examiner must describe all findings in detail.

5.  After receipt of all additional records, schedule the Veteran for an appropriate VA right ankle examination.  The claims file, as well as a complete copy of this remand, must be reviewed in conjunction with this examination.  All indicated tests or studies must be completed.  The examiner must describe all findings in detail.

Examination findings pertinent to right ankle disability must be reported to allow for application of VA rating criteria for musculoskeletal disabilities.  The examiner must also comment on whether there is additional functional loss and/or limitation of motion due to pain during flare-ups and if so, this must be expressed in terms of estimated loss of range of motion, if possible.  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  If ankylosis is present, please so note.

All opinions must be supported by a detailed rationale in a typewritten report.

6.  After completing the above and ensuring the VA examinations are adequate, complete any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs.  

7.  Then, the Veteran's claims must be readjudicated based on the entirety of the evidence of record.  If a claim remains denied, the Veteran should be issued a Supplemental Statement of the Case, and the appeal returned for appellate review.  An appropriate period of time should be allowed for response.

8.  Issue a Statement of the Case addressing the Veteran's service connection claim for acquired psychiatric disorder, including PTSD.  This determination was initially addressed by the RO in an October 2015 decision as discussed above.  Notify the Veteran and his representative of his appellate rights and that he must file a timely Substantive Appeal (on VA Form 9) if he desires to perfect the appeal of the claim.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


